ITEMID: 001-68056
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: GANENKO v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Vladimir Vladimirovich Ganenko, is a Ukrainian national who was born in 1941 and lives in the city of Sebastopol, Ukraine. He was represented before the Court by Mr R.Y. Martynovskiy, a lawyer practising in Sebastopol. The respondent Government were represented by Mrs Z. Bortnovska, their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant is physically disabled and cannot move about without the assistance of another person.
On 26 July 2001 the applicant instituted proceedings in the Gagarinskiy District Court of Sebastopol against the Labour and Social Policy Department on account of its failure to provide him with a new vehicle for disabled persons in place of the old one that he had been using since 1989. The applicant also requested the court to order the defendant to provide him with a new vehicle within six months.
On 27 December 2001 the court allowed the applicant's claim in part, ordering the Department to provide the applicant with a vehicle. At the same time the court refused to fix any time-limit for the defendant to comply with this judgment. This judgment was not appealed against by either party and became final on 28 January 2002.
On 9 April 2002 the enforcement proceedings were opened.
These proceedings were terminated several times. It appears that the judgment of 27 December 2001 could not be enforced because of the lack of funds in the State budget.
On 18 July 2003 the Bailiff Service took proceedings in the Gagarinskiy District Court of Sebastopol, requesting the suspension of the enforcement of the judgment of 27 December 2001 and a stay of the enforcement proceedings.
On 14 August 2003 the Gagarinskiy District Court of Sebastopol rejected the Bailiff Service's action.
On 17 March 2004 the applicant received the vehicle in question and the enforcement proceedings were terminated.
Paragraph 4 stipulates that a disabled person is provided with a vehicle free of charge or at thirty percent of its price for a period of ten years without having the right to sell it, donate it or transfer it to a third person. After the expiry of the said period, the disabled person can use the vehicle until he receives a new one.
